DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (“IDS”) filed on 12/05/2019, 02/21/2020, and 10/02/2020 were reviewed and the listed references were noted.

Drawings
The 11 page drawings have been considered and placed on record in the file. 

Status of Claims
Claims 1-10 are pending.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an image obtaining unit”, “a display control unit”, “a region specifying unit”, “a correspondence point information obtaining unit”, “a geometric transformation information obtaining unit”, “a geometric transformation unit”, “an image composition unit“, and “a display switching instruction reception unit” in Claims 1-8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2015/0125030 - IDS).

Consider Claim 1, Suzuki discloses “An image composition apparatus comprising: 
an image obtaining unit that obtains a first image and a second image obtained by imaging a target object and an obstacle which is closer to an imaging apparatus than the target object is by the imaging apparatus from a first direction and a second direction” (Section 2, the second Embodiment, Fig. 13, where the body hair region is imaged by two different cameras.  Figure 14:S101 and Paragraph [0156], images of the skin area are taken from different directions, and the hair, i.e., an obstacle, appears in the image.  {It should be noted that Paragraph [0147] indicates that the second embodiment is the same as the first embodiment with an included function to remove a body hair from skin images.  Therefore, in the analysis of claims, elements from first and second embodiments may be used}); 
“a display control unit that displays the first image and the second image on a display screen” (Paragraph [0341] discloses the configuration of the image processing apparatus for all embodiments, which includes a display in its output unit); 
“a region specifying unit that specifies a target object region by receiving a region designation indicating the target object region in which the target object is captured and the obstacle is not captured on the first image and the second image displayed on the display screen” (Paragraph [0157], where the body hair region is detected, and disclosure of the images of the body hair region and non-body hair region); 
“a correspondence point information obtaining unit that obtains correspondence point information indicating correspondence points between the first image and the second image” (Fig. 16, and Paragraph [0159], where corresponding points/regions are disclosed); 
“a geometric transformation information obtaining unit that obtains geometric transformation information used in a case of geometrically transforming the target object region of the second image with respect to the first image based on the correspondence point information” (Figs. 15 and 16, and Paragraphs [0158]-[0164], where the corresponding points are geometrically transferred); 
“a geometric transformation unit that geometrically transforms the target object region of the second image based on the geometric transformation information” (Figs, 15 and 16 and Paragraphs [0158]-[0164], where the corresponding points are geometrically transferred); “and 
an image composition unit that generates a composite image by compositing the target object region of the first image with the geometrically transformed target object (Fig. 16 and Paragraph [0162], where the skin image is being resulted by removing the body hair image).

Consider Claim 2, Suzuki discloses “The image composition apparatus according to claim 1, wherein the region specifying unit specifies a surrounding region that is a region surrounding the target object region in the second image and is a region except a region in which the obstacle is captured, the geometric transformation unit geometrically transforms the surrounding region of the second image, and the image composition unit generates the composite image including the geometrically transformed surrounding region of the second image” (Paragraph [0162], where the image of the skin area is resulted from removing the obstacle, i.e., the hair).  

Consider Claim 3, Suzuki discloses “The image composition apparatus according to claim 2,20 wherein the region specifying unit specifies the surrounding region on the same surface as the target object region” (Paragraphs [0158]-[0162], both areas of the skin region and the body hair region are the same surface).

Consider Claim 6, Suzuki discloses “The image composition apparatus according to claim 1, wherein the correspondence point information obtaining unit obtains the correspondence point information by receiving a designation of correspondence points (Fig. 8).
Consider Claim 7, Suzuki discloses “The image composition apparatus according to claim 1, wherein the correspondence point information obtaining unit obtains the correspondence point information by comparing feature points between the first image and the second image” (Paragraphs [0012], where the essence of correspondence between points in the two images is disclosed to be performed by the feature point extraction unit).

Consider Claim 8, Suzuki discloses “The image composition apparatus according to claim 1, wherein the correspondence point information obtaining unit obtains the correspondence point information indicating correspondence points between the first image and the second image in at least any one region of the target object region or a surrounding region that is a region surrounding the target object region and is a region except a region in which the obstacle is captured” (Paragraphs [0120], the feature point extraction unit extracting feature points of the surface of the skin region).

Claim 9 recites a method with steps corresponding to the functions of the apparatus elements recited in Claim 1.  Therefore, the recited steps of method Claim 9 are mapped to the Suzuki reference in the same manner as the corresponding elements in apparatus Claim 1.
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2015/0125030 - IDS) in view of Hiraga et al. (US 2016/0188992).

Consider Claim 4, although Suzuki acquires two images of the same surface and region at two different directions and is capable of outputting them on a display (as noted in the rejection of Claim 1), it does not explicitly disclose a switching instruction for displaying the alternative images,  However, in an analogous field of endeavor, Hiraga discloses using a switching mechanism for the users to indicate which image they would like to output on the display (Hiraga, Paragraph [0263]).

Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Suzuki with the teachings of Hiraga to switch between the images of the region taken at different direction and processed.  One of ordinary skill in the art could have combined these elements in order to provide a more robust apparatus through providing a user with a selection mechanism to view his/her option of displaying the desired image.  Therefore, it would have been obvious to combine Suzuki and Hiraga to obtain the invention in Claim 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2015/0125030 - IDS) in view of Hirayuki Sato (US 2010/0026717).

(Sato, Paragraphs [0012], [0013], and [0112]).  

Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Suzuki with the teachings of Sato to perform edge tracing to separate the obstacle from the target object in the images.  One of ordinary skill in the art could have combined these elements in order to identify the target object in the image (Sato, Paragraph [0013]).  Therefore, it would have been obvious to combine Suzuki and Sato to obtain the invention in Claim 5.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:  Makoto Yonaha (US 2019/0378252).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662